Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 03/17/2022 but claims the benefit of U.S. continuation 17159546 filed on 2021/27/01  and U.S. continuation 16580808 filed on 2019/24/09  and US continuation 15838237 filed on 2017/12/11 and US continuation 15237400 filed on 2016/08/15 and US continuation 14189883 filed on 2014/02/25 and US-provisional-application 61768924 filed on 2013/02/25.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/17/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Regarding claims 15-16, the phrase "to be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Double Patenting
5.       Claim 1-20 rejected on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 11287512 B2  and  claims 1-19 of U.S. Patent No. 10942246 B2  and claims 1 and 12 of U.S. Patent No. 10459067 B2 and claims 1 and 13 of U.S. Patent No. 9841492 B2 and claims 1 and 19 and 22 of U.S. Patent No. 9418260 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.       Claims 1-10 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sweeney (US 2007/0200707 A1) (hereinafter Sweeney) in view of Bloy (US2013/0099898 B1) (hereinafter Bloy).

Regarding claim 1, Sweeney discloses an apparatus for tracking a subject using radio-frequency identification (RFID) [FIG. 1, RFID interrogator antenna 106, Para 11, RFID tag antennas position and orientation with RFID interrogator antennas and objects, Para 4, tracking radio frequency identify], the apparatus comprising: 
an antenna array comprising a plurality of articulating brackets and a plurality of antennas [FIG. 1, antenna carriage 104, slot 103, RFID interrogator antenna 106, carriage 101, Para. 11, antenna carriage assembly holds RFID tag antennas, Para. 18, Many different RFID tag antenna mounted in antenna carriages],
 wherein each of the plurality of articulating brackets is configured to rotate a corresponding one of the plurality of antennas into a plurality of orientations [Para. 10, By varying position and location and orientation, user determine of optimal placement of antenna with respect to objects, Para. 18, moving carriage 101, user determine optimal placement, changing antennas position and placement]; and 
at least one processor [Para. 10, By varying position, location and orientation, determine of optimal placement of antenna with respect to objects, Para. 11, determine optimal placement of tag antennas] configured to control directionalities of the plurality of antennas form a plurality of zones [Para. 01, systems allow for identification of objects at a distance and out of line of sight, Para. 20, Fig. 3, user select at step 307 to make adjustments to change antennas, Para. 19, FIG. 2, key elements automatically, determine optimal placement of RFID tag antenna and RFID interrogator antennas, Para. 10, antenna carriage allows for precise movement and placement of antenna].
Sweeney fails to disclose control the plurality of articulating brackets.
In pertaining art, Bloy discloses control the plurality of articulating brackets (para 0025, tracking RFID tag(s) 85 in motion, para 0034, tag locations analyzed to identify RFID tags that are in motion, including speed and direction, para 0034, tag locations analyzed to identify RFID tags that in motion, including speed and direction, para 0042-043, tracking RFID tag's direction using derivatives of RFID tag trajectory, calculating RFID tag trajectory over time interval t using estimated model of RFID tag's motion; tracking RFID tag's direction using derivatives of RFID tag trajectory).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of to determine optimal placement of antenna with respect to object and optimal choice of antenna to achieve desired signal within RFID tag disclosed by Sweeney to use controller to control direction of a beam launched by the steerable phase array antenna as taught byBloy to direct signal beam of phase array steerable antenna to acquire, locate and track objects [Bloy, Para. 02].
Regarding claim 2, Sweeney discloses the apparatus of claim 1, wherein the at least one processor is further configured to: determine a trajectory of a subject based on one or more signals received by the antenna array Fig. 1, Para. 18, determine optimal placement, changing antennas position and placement, Para. 5, antenna to determine optimal placement with respect to RFID interrogator antennas and objects]; and control at least one of the plurality of articulating brackets to rotate the corresponding antenna according to the determined trajectory [Para. 01, systems allow for identification of objects at a distance and out of line of sight, Para. 20, Fig. 3, user select at step 307 to make adjustments to change antennas, Para. 18, signal analyzer 105 determine difference of reference signal, determine optimal placement of RFID tag antennas with respect to RFID antennas and objects, Para. 10, By varying position and location and orientation, user determine of optimal placement of antenna with respect to objects].
Regarding claim 3, Sweeney discloses the apparatus of claim 2, wherein determining the trajectory of the subject comprises determining a distance between the subject and one or more of the plurality of antennas based on the strength of the one or more signals [Para. 11, signal measuring devices examined to determine optimal placement of tag antennas with respect to RFID interrogator antennas and objects, Para. 18, determine optimal placement of tag antennas with respect to RFID antennas and objects, Para. 5, RFID antenna to determine optimal placement with respect to RFID interrogator antennas and objects, Para. 01, systems allow for identification of objects at a distance and out of line of sight].
Regarding claim 4, Sweeney discloses the apparatus of claim 2, wherein determining the trajectory of the subject comprises determining a location of the subject based on the strength of the one or more signals [Para. 18, determine optimal placement of tag antennas with respect to RFID antennas and objects, Para. 5, RFID antenna to determine optimal placement with respect to RFID antennas and objects, Para. 01, systems allow for identification of objects at distance and out of line of sight].
Regarding claim 5, Sweeney discloses the apparatus of claim 2, wherein the one or more signals received by the antenna array comprise a plurality of signals, and wherein determining the trajectory of the subject comprises determining a direction of the subject based on the plurality of signals [Para. 18, signal analyzer 105 determine difference of reference signal, determine optimal placement of RFID tag antennas with respect to RFID antennas and objects, Para. 10, By varying position and location and orientation, user determine of optimal placement of antenna with respect to objects].
Regarding claim 6, Sweeney discloses the apparatus of claim 2, wherein the one or more signals received by the antenna array comprise a plurality of signals, and wherein determining the trajectory of the subject comprises determining a speed of the subject based on the plurality of signals [Para. 18, signal analyzer 105 determine difference of reference signal, determine optimal placement of RFID tag antennas with respect to RFID antennas and objects, Para. 10, By varying position and location and orientation, user determine of optimal placement of antenna with respect to objects].
Regarding claim 7, Sweeney discloses the apparatus of claim 2, wherein the at least one processor is configured to control the at least one articulating bracket to adjust the orientation of the corresponding antenna, according to closed-loop feedback that is based on a projected trajectory of the subject [Fig. 1, Para. 18, determine optimal placement, changing antennas position and placement, Para. 5, antenna to determine optimal placement with respect to RFID interrogator antennas and objects, Para. 10, By varying position and location and orientation, user determine of optimal placement of antenna with respect to objects].
Regarding claim 8, Sweeney discloses the apparatus of claim 2, wherein the subject comprises an RFID tag attached to an object [Para 11, RFID tag antennas position and orientation with RFID interrogator antennas and objects].
Regarding claim 9, Sweeney discloses the apparatus of claim 2, wherein the at least one processor is configured to count a number of subjects whose trajectories are tracked [Fig. 1, antenna carriage 104 when affixed to slot 103, Para. 18, determine optimal placement of tag antennas with respect to RFID antennas and objects, Para. 5, RFID antenna to determine optimal placement with respect to RFID interrogator antennas and objects, Para. 01, systems allow for identification of objects at a distance and out of line of sight].
Regarding claim 10, Sweeney fails to disclose the apparatus of claim 1, wherein two or more of the plurality of zones overlap.
In pertaining art, Bloy discloses the apparatus of claim 1, wherein two or more of the plurality of zones overlap [Para. 42, defining steering directions; using antenna to determine if RFID tags in beam areas, Para. 46, beam areas and or patterns include ellipses, which encompass circles].
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of optimal placement of antennas with respect to objects disclosed by Sweeney to use steerable antenna to overlap scanning area as taught by Bloy to direct signal beam of steerable antenna to locate and track RFID tags [Bloy, Para. 02].
Regarding claim 12, Sweeney fails to disclose the apparatus of claim 11, wherein the one or more sensors comprise a motion sensor.
In pertaining art, Bloy discloses determine a trajectory of a subject the apparatus of claim 11, wherein the one or more sensors comprise a motion sensor (paragraph 0025, tracking RFID tag(s) 85 in motion, paragraph 0034, tag locations analyzed to identify RFID tags that are in motion, including speed and direction).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of to determine optimal placement of antenna with respect to object and optimal choice of antenna to achieve desired signal within RFID tag disclosed by Sweeney to use controller to control direction of a beam launched by the steerable phase array antenna as taught byBloy to direct signal beam of phase array steerable antenna to acquire, locate and track objects [Bloy, Para. 02].
Regarding claim 13, Sweeney fails to disclose the apparatus of claim 12, wherein the at least one processor is configured to: operate the antenna array in a low power mode when no movement is detected by the motion sensor; and operate the antenna array in an active power mode when movement is detected by the motion sensor.
In pertaining art, Bloy discloses the apparatus of claim 12, wherein the at least one processor is configured to: operate the antenna array in a low power mode when no movement is detected by the motion sensor (para 0014, antenna element(s) 65 of phase array steerable antenna 15 to drive signal at desired power level); and
operate the antenna array in an active power mode when movement is detected by the motion sensor [para. 21, plurality of discrete power supplies each dedicated to generating a desired power level for each consumer, paragraph 0023, provide a predetermined power level to each phase array steerable antenna 15, paragraph 0049, Table 001, source location module 77 network switch 80 power supply 85 RFID tag 90 operating environment, paragraph 0034, tag locations analyzed to identify RFID tags that are in motion, including speed and direction, paragraph 0042-043, tracking the RFID tag's direction using derivatives of the RFID tag trajectory, calculating an RFID tag trajectory of the RFID tag's motion; and, tracking RFID tag's direction).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of optimal placement of antennas with respect to objects disclosed by Sweeney to use steerable antenna to overlap scanning area as taught by Bloy to direct signal beam of steerable antenna to locate and track RFID tags [Bloy, Para. 02].
Regarding claim 14, Sweeney discloses the apparatus of claim 1, further comprising a transceiver configured to communicate with an external control device via a local area network (paragraph 0018-0019, RFID antenna within antenna carriage 104, affixed within antenna slot 103, receives signal broadcast by 106. Signal generator 204 transmits signal to RFID interrogator antenna or antennas within antenna carriage 207).
Regarding claim 15, Sweeney discloses the apparatus of claim 1, further comprising a mounting plate attached to the antenna array, wherein the mounting plate is configured to be mounted on a surface (Fig. 1, antenna carriage 104 when affixed to slot 103, paragraph 0018, RFID tag antenna mounted in multiple antenna carriages).
Regarding claim 16, Sweeney discloses the apparatus of claim 15, wherein the mounting plate is configured to be mounted to the surface via one or more adjustable mounting brackets, wherein the one or more adjustable mounting brackets are configured to move with respect to the mounting plate to increase or decrease a distance between the mounting plate and the surface [Fig. 1, antenna carriage 104 when affixed to slot 103, para 0018, Many different RFID tags or RFID tag antenna mounted in multiple antenna carriages and signal analyzer 105 determine difference of reference signal, determine optimal placement of RFID tag antennas with respect to RFID interrogator antennas and objects, Para. 10, By varying position and location and orientation, user determine of optimal placement of antenna with respect to objects].
Regarding claim 17, Sweeney discloses the apparatus of claim 1, wherein the at least one processor is configured to automatically rotate one or more of the plurality of antennas if no reads are seen by those antennas in their current orientation [Para. 5, RFID antenna to determine optimal placement with respect to RFID interrogator antennas and objects, Para. 18, determine optimal placement of tag antennas with respect to RFID antennas and objects, signal analyzer 105 determine difference of reference signal, determine optimal placement of RFID tag antennas with respect to RFID interrogator antennas and objects, Para. 10, By varying position and location and orientation, user determine of optimal placement of antenna with respect to objects].
Regarding claim 18, Sweeney discloses the apparatus of claim 1, wherein each of the plurality of articulating brackets is configured to rotate its corresponding antenna independently of any other one of the plurality of antennas [Para. 18, determine optimal placement of tag antennas with respect to antennas and objects, Para. 5, antenna to determine optimal placement with respect to RFID interrogator antennas and objects].
Regarding claim 19, Sweeney discloses the apparatus of claim 18, wherein the plurality of antennas comprises at least four antennas [Para. 5, antenna to determine optimal placement with respect to RFID interrogator antennas and objects, para 0020, user select at step 307 to make adjustments to object or objects, or change antennas].
Regarding claim 20, Sweeney discloses the apparatus of claim 1, wherein the at least one processor is configured to control at least one of the plurality of articulating brackets to rotate the corresponding antenna to track a subject [Para. 18, determine optimal placement of tag antennas with respect to RFID antennas and objects, Para. 5, RFID antenna to determine optimal placement with respect to RFID interrogator antennas and objects, Para. 01, systems allow for identification of objects at a distance and out of line of sight].
11.       Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sweeney (US 2007/0200707 A1) (hereinafter Sweeney) in view of Bloy (US 2013/0099898 A1) (hereinafter Bloy) and further in view of Watt (US 2013/0057390 A1) (hereinafter Watt).

Regarding claim 11, Sweeney and Bloy fails to disclose the apparatus of claim 1, further comprising one or more sensors that detect one or more environmental conditions.
In pertaining art, Watt discloses the apparatus of claim 1, further comprising one or more sensors that detect one or more environmental conditions (Abstract, sensor measures condition of an environment, paragraph 0049, RFID tag 20 includes one or more sensors 160. Examples of types of the sensor 160 include, but are not limited to, temperature sensors, pressure sensors, humidity sensors, chemical sensors, and any combination thereof, paragraph 005, tracking movement of the packs).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of optimal placement of antennas to track three dimensional movement of object disclosed by Sweeney and Bloy to use sensors to measure condition whining area where tags attached objects located as taught by Watt to transmit commands by using steerable antenna to locate and track RFID tags [Watt, Para. 09].       
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689